BRYANT, District Judge.
A motion having come on to be heard before me on the 28th day of September, 1931, for review of the referee’s decision and order, herein, on the petition of the Valley Mills Company, of Little Falls, N. Y., dated June 5, 1931, it was decided and ordered, by the referee, that the Valley Mills Company pay, and turn over, to Guy L. Kretser, of said Little Falls, trustee .herein, the sum of $1,-603.50.
Now, after hearing Blumberg & Conley, of Little Falls, N. Y., attorneys for Valley Mills Company, Lee & Judson, of Utica, N. *971Y., attorneys for Paul B. Williams, and Guy L. Kretser, of Liitle Palls, 1ST. Y., trastee and attorney in person, and having read the evidence, herein, the referee’s decision and order, and all other papers certified by the referee, the notice of argument, dated September 15, 1931, together with proof of service thereof:
It is ordered that the referee’s decision and order, made herein and dated Juno 5, 1931, be and the same hereby is in all respects ratified and confirmed.
It is further ordered that the Valley Mills Company of Little Palls, N. Y., forthwith pay to the trustee pursuant to the order of the referee the sum of $1,603.50, together with interest thereon from the date of service of said order on said appellant.